Harvey, C. J.
(concurring in the judgment affirming the decision of the trial court, but dissenting from the opinion as written): The essential facts necessary to a decision in this case are as follows: Bessie Cole Coons died intestate July 12, 1942, leaving as her sole heirs at law her three children by a former marriage (plaintiffs in the court below and appellees here) and her husband, Joe Coons (defendant in the court below and appellant here). At the time of her death she was the owner of an undivided three-fourths interest in the land involved in this action as a tenant in common with her three children, who collectively owned the other undivided one-fourth interest in the land. Her estate was duly administered upon in the probate court. In that court her surviving husband made no claim of having a homestead upon the land' or upon her three-fourths *634interest therein, as he might have done under G. S. 1945 Supp., 59-2235. The administration of the estate proceeded regularly to a final settlement on September 7, 1943. At that time the court, acting under G..S. 1945 Supp., 59-2249, determined the heirs of decedent and assigned to the three children of decedent' an undivided one-half interest of decedent’s three-fourths interest in the land and assigned to her surviving husband, Joe Coons, the 'other half of decedent’s interest therein. The decree did not encumber the part given to decedent’s children, with a homestead for the surviving husband, as would have been proper had he made a claim of homestead under G. S. 1945 Supp., 59-2235, and had such a claim been allowed. (Dayton v. Donart, 22 Kan. 256.), The surviving husband made no objection to the decree made by the probate court. He did' not appeal from it, as he might have done if he was dissatisfied with it, and it became final. (G. S. 1945 Supp., 59-2249; Bitzer v. Smith, 158 Kan. 83, 87, 145 P. 2d 148, and cannot be attacked collaterally, Cole v. Thacker, 158 Kan. 242, 146 P. 2d 665.)
Thereafter this action for partition of the land was brought. Defendant by his answer pleaded that he had a homestead interest in the land, particularly to the undivided three-fourths of it owned by his wife at the time of her death. The reply denied that plaintiff had any homestead interest in the property. The trial court denied defendant’s claim to a homestead interest in the property and he has appealed.
At one of our early consultations on the case (and at the first one, as I remember it), the court decided to affirm the judgment of the trial court upon tbe ground that in view of the probate proceeding and. decree above mentioned appellant could not now be heard to contend that he had a homestead interest in the land. I am of the opinion the trial court’s judgment should be affirmed on that ground.
The delay in the final disposition of this appeal is occasioned by efforts to affirm the judgment of the trial court upon some other ground. That’ alone would not be serious if another ground, legally sound, could be’ found. The first effort resulted in an opinion. (Cole v. Coons, 161 Kan. 332, 167 P. 2d 295.) Without attempting an explanation, which at best would be inadequate, I confess my own error in concurring in that opinion. Our attention was promptly called to the error of our decision by a motion for rehearing and by counsel appearing as amicus curiae. We promptly granted a re*635hearing. The efforts to affirm upon some other ground have continued, with the present result, which I think is erroneous.
After the death of their father in 1922 plaintiffs and their mother were ordinary tenants in common of the tract of land. Each was entitled to a share of the rents and profits; each was liable for his share of the taxes. Any one of them could have mortgaged or sold his undivided share of the land, or could have disposed of it by will, without the consent of his cotenants. The share of each was liable for his debts and could have been sold on execution. Each was entitled to go into possession. If but one of them went into posses* sion he did so for the benefit of all. Any one of them could have maintained an action in partition and had his share set off to him in severalty, or if that could not be done, had the land sold and received his share of the proceeds. The rights of the plaintiffs in this action to maintain an action to partition the land, insofar as the action is based upon their shares inherited from their father ini 1922, have never been abrogated, and they maintain this action for that purpose. This now is conceded by appellant and is not a controverted question to be decided here.
The real controversy here is whether plaintiffs can maintain an action to partition the land with respect to the additipnal share they acquired upon the death of their mother in 1942. By that time the situation with respect to the land and its occupancy was changed from what it was in 1922. In the meantime plaintiffs' mother - married Joe Coons in 1932, “and immediately thereafter,” as the record states, she and her husband moved upon the land and made it their home until her death in 1942. Her surviving husband has continued to live upon the land. He has not remarried. He claims a homestead interest in the undivided three-fourths interest in the land which his wife owned at the time of- her death, and further claims that such homestead interest is not subject to partition.
As I view it' this raises three questions. First, did plaintiffs’ mother and her husband, Joe Coons, establish a homestead upon the undivided three-fourths interest in the land by moving upon it and making their home there. It fulfilled the constitutional requirement (Const., art. 15, sec. 9), of being “occupied as a residence by the family of the owner.”
^It is not matérial, of course, whether the title to property used ás a home stauds in the name of the husband or the wife. It becomes the homestead of both of them-.if either of them has such title as authorizes the holder to’, take possession of the property, *636and if they actually live upon it and maintain their home there. (Monroe v. May, Weil & Co., 9 Kan. 466; Hixon v. George, 18 Kan. 253, 258; Thompson v. Millikin, 102 Kan. 717, 172 Pac. 534.)
To establish a homestead upon real property it is not essential that either the husband or the wife have full title to the property. It may be an equitable title (Moore v. Reaves, 15 Kan. 150), or an executory contract to purchase (Southern v. Linville, 139 Kan. 850, 857; 33 P. 2d 123), or an estate for a term of years (Hogan v. Manners, 23 Kan. 551), or an estate for life’ (Goodman v. Malcolm, 5 Kan. App. 285, 48 Pac. 439), or it may be an undivided fractional share of the property owned by the husband or wife as a tenant in common with other persons who owned fractional shares thereof. (Tarrant v. Swain, 15 Kan. 146.) In each of these instances the homestead attaches only to that title or estate which the party establishing the homestead has, and it does not attach to the interest of other parties who have some interest, in or undivided share of the property.
Touching the question as to whether a tenant in common may establish a homestead upon his interest in the real property, early in this state there was a full treatment of the question in Tarrant v. Swain, supra, where it was held:
“Where a person owns an undivided half of a certain piece of land, and resides upon and occupies the land with his family, he may acquire a homestead interest in the land, under the homestead-exemption law of Kansas, so far as such interest does not conflict with the rights and privileges of his co-tenant, although he owns only an undivided-half of the land.” (Syl. H 2.)
In the opinion (p. 149) it was said:
“But it is claimed that Tarrant owns only the undivided-half of said lot, and that such an interest in property is insufficient to uphold a homestead claim. We can perceive of no good reason why this should be so under our broad and comprehensive'homestead provisions. (Thom v. Thorn, 14 Iowa 49; McClary v. Bixby, 36 Vt. 254.) The laws, however, of the various states upon this subject differ and several decisions may be found on the other side of the question. Of course a tenant in common can obtain no such homestead interest as will interfere with the rights or interests of his cotenant, or any person rightfully holding under his cotenant. But this is probably the only limitation upon his acquiring a homestead interest in such property. Third parties cannot say that, because a tenant in common cannot obtain such a homestead interest as will defeat or destroy the interest of his cotenant, that therefore he cannot obtain any homestead interest at all. Neither can his cotenant question his right to acquire a homestead, interest in the property, so long as such cotenant is allowed to enjoy all his rights and privileges in and to said property as a eotenant. . . . Each cotenant has a known, ab*637solute, fixed and determinate individual interest in the property.” (Italics ours.) (The opinion distinguishes this from the interest of partners in partnership real property.)
In the more than sixty years since this decision the rules of law there announced have never been overruled or modified; indeed, they have uniformly been applied or specifically followed. (See Wheat v. Burgess, 21 Kan. 407; National Bank v. Kopplin, 1 Kan. App. 599, 42 Pac. 263; Banner v. Welsh, 115 Kan. 868, 871, 225 Pac. 98; Blitz v. Metzger, 119 Kan. 760, 241 Pac. 259; Nelson v. Stocking, 154 Kan. 676,121 P. 2d 215.)
This list is not intended to be complete. All these decisions are in harmony with the general rule. (See 29 C. J. 848; 40 C. J. S. 525, § 88; 13 R. C. L. 572, § 35; 26 Am. Jur. 38, § 62, and the annotation in 89 A. L. R. 540, where many of our cases and cases from other states are cited.
Under these authorities when Bessie D. Cole married Joe Coons she and her husband had a perfect right to go upon the land, make their home there and establish a homestead upon her three-fourths interest in the land. It belonged to her — not to her children. She and her husband could have mortgaged it, could have conveyed it by deed, or could have disposed of it by her will without consulting her children. To me it seems clear that she and her husband did establish such homestead. Upon her death, intestate, one-half of the title to her three-fourths interest in the land passed to her husband and the other half of her title passed to her children subject to her surviving husband's homestead interest.
In Dayton v. Donart, 22 Kan. 256, where a man having a homestead died leaving a wife and several children, it was held:
“That the title to said land descends to his widow and children, (adults as well as minors, and to those who do not reside upon the land as well as to those who do,) just the same as it would descend if the property were not occupied as a homestead, except that it descends to them subject to a certain homestead interest vested in the widow and such of the children as occupy the homestead at the time of the intestate’s death.” (Syl. H 1.)
The decision on this point has been consistently followed by this court. (Carter v. Becker, 69 Kan. 524, 534, 77 Pac. 264; Hollinger v. Bank, 69 Kan. 519, 521, 77 Pac. 263; Mitchell v. Mitchell, 69 Kan. 441, 443, 77 Pac. 98; Smith v. Landis, 93 Kan. 453, 455, 144 Pac. 998; Postlethwaite v. Edson, 102 Kan. 104, 108, 171 Pac. 769; Brigham v. Pfister, 151 Kan. 991, 101 P. 2d 869; In re Estate of Casey, 156 Kan. 590, 598,134 P. 2d 665.)
*638Second, the right to maintain partition.
“As a general rule, a tenant in common of a fee-simple estate in real property is entitled to partition as a matter of right.” (Fry v. Dewees, 151 Kan. 488, syl. ¶4, 99 P. 2d 844.)
The legislature may determine when a homestead 'may be partitioned. In 1868 our legislature enacted a statute which reads:
"If the intestate left a widow and children, and the widow again marry, or when all of said children arrive at the age of majority, said homestead shall be divided, one-half in value to the 'widow and the other one-half to the children.” (G. S. 1868, ch. 33, sec. 5.)
The validity of this statute was sustained in Towle v. Towle, 81 Kan. 675, 107 Pac. 228. This continued to be in force until 1939, when it was repealed by the Probate Code, chapter 180, Laws of 1939. In the meantime it had been set out in each of our general statutes and given a number, and finally became section 22-105 in our Revised Statutes of 1923 and in our General Statutes of 1935. The statute was followed through the years it was in force in any case in which the spouse, in whose name the title stood, died leaving a surviving spouse or a surviving spouse and children. (Vandiver v. Vandiver, 20 Kan. 501; Hafer v. Hafer, 33 Kan. 449, 6 Pac. 537; Brady v. Banta, 46 Kan. 131, 26 Pac. 441; Trumbly v. Martell, 61 Kan. 703, 60 Pac. 741; Newby v. Anderson, 106 Kan. ,477, 188 Pac. 438; Jehu v. Jehu, 110 Kan. 210, 203 Pac. 712.) In such a case partition could be had only if one of two conditions came about — if the surviving spouse remarried or if the children became adults. At the time of the preparation of the new Probate Code experience had developed that in many cases a husband, in whom the homestead title vested, died intestate leaving a wife with minor children, and the homestead was the only substantial property; where the mother of the children had worked for years to rear and educate them, and then in her old age was forced to submit to the partition of the property • at, the suit of an adult child, even though that meant that in her old age she was thrown out of a home.- To .prevent that situation arising the legislature enacted a section which reads:
“The homestead shall not be subject to forced partition unless the surviving spouse remarries, nor until all the children arrive at the age of majority.” (G. S. 1945 Supp. 59-402, Laws 1939, ch. 180, § 20.)
This is the statute that was in force at the time of the death of Bessie D. Cole Coons and under which the homestead of Bessie *639D. Cole Coons and Joe Coons was not subject to forced partition unless Joe Coons, the surviving spouse, remarried.
Since it is stipulated that the defendant, Joe Coons, has not remarried since the death of his wife in 1942, and that he is still making his home upon the premises, the above analysis would require the reversal of the judgment of the trial'court insofar as it pertains to the partition of the three-fourths interest owned by defendant’s wife at the time of her death in 1942 if it were not for another question now to be discussed.
Third, is the appellant; Joe Coons, estopped from claiming a homestead in the three-fourths interest of the property owned by his wife at the time of her death? It is my judgment that he is.
The new Probate Code, in force since July 1, 1939, contains a provision (G. S. 1945 Supp., 59-2235) which so far as here pertinent reads:
“After the inventory and appraisement have been filed, the surviving spouse . . . may petition the court to set apart the homestead, and the personal property allowed in section 21 . . . Upon proof of the petition, the court shall set apart such homestead and personal property. The property so set apart shall be delivered by the executor or administrator to the persons entitled thereto, and shall not be treated as assets in his custody, but the title to the homestead shall be included in the final decree of distribution.”
As previously stated, the estate of Bessie D. Cole Coons was duly administered in the probate court. All of the court files in that case were admitted in evidence at the trial of this action. These files do not disclose that the surviving spouse, Joe Coons, filed any petition in the probate court for the setting apart of the homestead; in fact it is conceded here that no such petition was filed and no action was taken by the probate court setting aside a homestead interest to the defendant.
While this statute uses the permissive word “may” rather than the mandatory word “must” it is clear this procedure must be followed if the setting aside of the homestead is essential to the proper administration and distribution of the estate. (See Meech v. Grigsby, 153 Kan. 7.84, 113 P. 2d 1091.) Indeed, it would be a proper procedure in every case. Here, by the courtesy of her children, Bessie D. Cole Coons and her husband were occupying the entire 160 acres of land. Their homestead, if claimed by the surviving spouse, would have attached only to the undivided three-fourths of it. It was therefore essential that the homestead be set *640off, if the surviving spouse desired to claim it, in order that a proper final order of distribution could be made.
The statute (G. S. 1945 Supp., 59-2247) also provides for petition and notice of final settlement, and that the petition shall contain, among other things, “(3) A description of the real estate and the interest of the decedent therein at the time of his death; and (4) the nature and character of the respective claims of the heirs, devisees, and legatees of the decedent. Notice of the hearing thereof shall be given pursuant to section 185.” The evidence shows that this petition was filed describing the property of the decedent and stating the interest of the heirs without any mention of any homestead claim of defendant, and that due notice of the hearing of it was given.
The statute (G. S. 1945 Supp., 59-2249) provides that upon the hearing of the petition for final settlement the account shall be examined, etc., and specifically provides that “Upon such settlement and allowance the court shall determine the heirs, devisees and legatees entitled to the estate and assign the same to them by its decree. The decree shall name the heirs, devisees and legatees, describe the property, and state the proportion or part thereof to which each is entitled.”
Had the surviving spouse, Joe Coons, filed a petition in the probate court to have set off to him a homestead upon the undivided three-fourths interest in the property, and had such á petition been allowed after notice of hearing, the ’appropriate final order of the court to be made in the distribution of the estate would have been a decree that Joe Coons had a homestead in the three-fourths interest owned by his wife, and title to an undivided one-half of it, and that the;three children of Bessie D. Cole Coons by her first hushand had title to one-half of the three-fourths interest of their mother (each of them having one-eight-h interest therein) subject to the homestead right of Joe Coons. No such decree was entered. The surviving spouse, Joe Coons, presented nothing to the probate court which would have authorized such a decree. The decree in fact did set off to Joe Coons one-half of the undivided interest in the property of his deceased wife and the other half of it was set off to her children by a former marriage, the plaintiffs in this action, without being subject to any homestead rights of Joe Coons.
As pertinent here, the new probate code made two important changes in the law and practice in probate courts respecting estates *641of decedents. One is that the new procedure is adversary, while previously it had been largely ex parte; second, it gave the probate court authority in its final decree to determine the rights of heirs (or other parties) to the respective shares or portions of the real property. Previously the probate court determined those matters as to personal property only and had nothing to do with the real estate unless it was necessary for it to be sold to pay debts.
In harmony with these sections of the statutes and their purpose, this court has held that the probate court has the original exclusive jurisdiction over decedents’ estates and their final settlement (Herbel v. Nuss, 158 Kan. 376, 147 P. 2d 735); that the final settlement made by the probate court, unappealed from, is binding upon the parties (Bitzer v. Smith, 158 Kan. 83, 145 P. 2d 148); and that such final decree cannot be attacked collaterally. (Cole v. Thacker, 158 Kan. 242, 146 P. 2d .665.)
So, in this proceeding Joe Coons cannot be heard to say that he has a homestead interest in the land sought to be partitioned in this action.
The homestead right is a personal one which the owner may surrender by abandonment, or he may be estopped from claiming it by his conduct, or by record. (See 40 C. J. S. 667 et seq.) General equitable principles of estoppel apply to a claim of homestead. This court in several cases has. considered the question as to whether a party has estopped himself from claiming a homestead and has allowed or denied the claim of estoppel, depending upon the facts. (McAlpine v. Powell, 44 Kan. 411, 24 Pac. 353; Sellers v. Crossan, 52 Kan. 570, 574, 35 Pac. 205; Sellers v. Gay, 53 Kan. 354, 36 Pac. 744; Adams v. Gilbert, 67 Kan. 273, 275, 72 Pac. 769; Withers v. Love, 72 Kan. 140, 153 to 160, 83 Pac. 204; Shay v. Bevis, 72 Kan. 208, 83 Pac. 202; Doman Hunting & Fishing Ass’n v. Doman, 159 Kan. 439, 446, 155 P. 2d 438.) In at least two of our cases the court has held the party to be estopped from claiming a homestead by the record. In Linn v. Ziegler, 68 Kan. 528, 75 Pac. 489, a party had filed a pleading in court claiming a homestead in a certain 80-acre tract of land. It was held that he “is thereby estopped to assert that such tract was at the same time the homestead of another.” In Catlin v. Deering & Co., 102 Kan. 256, 170 Pac. 396, a widow lived upon a quarter section of land in Barber county as her home for a number of years, which land was encumbered by a mortgage. A judgment had been obtained against her in Kingman county upon *642a promissory note and a transcript of the judgment filed in Barber county. The mortgage on the property was foreclosed and an order of sale issued, and on the same date an execution was issued by the clerk of Barber county upon the Kingman county judgment. The sheriff advertised the land to be sold under both the order of sale and the execution as one sale. The widow knew of this and made no effort to stop the sale or its confirmation until after the period of redemption had expired and the sheriff’s deed was issued. She then brought an action to set aside the sale because included in it was a void execution upon a judgment which was not a lien upon her homestead. Her right to do so was denied because she had not taken effective steps to stop the sale as to the execution on the personal judgment although it was conceded that the execution itself was void and that the Kingman county judgment was never a lien upon her homestead.
While the facts in this case differ from those before us the underlying principle is the same, namely, that where one has a right and a duty to speak respecting his homestead claim and sits idly by and makes no attempt to do so until a final judgment is rendered against’him, from which no appeal is taken, he cannot, later raise the question of homestead. We think that Joe Coons’, right to a homestead was a matter that was in issue in the probate court. It could have been raised by him and was not, and the final judgment against him without any reference to it was a denial of his right to a homestead.
In the plaintiffs’ petition they allege the ownership of 160 acres of land by their parents, the death of their father and mother, allege that by reason thereof each of them was the owner of an undivided five-twenty-fourths of the property, and that Joe Coons was the owner of three-eighths. The shares claimed by the plaintiffs were those inherited both from their father and their mother. In his answer the defendant admits the allegations of fact of the petition but alleges that since 1932 he had been occupying the property as his homestead, for which reason partition should be denied, and in the alternative contended that if partition be made as to the share of the property, three-fourths of the property be set apart to defendant as his homestead, and if the land should be sold that three-fourths of the proceeds of the sale be set aside for his benefit, and that he be decreed the owner of one-half of the three-fourths interest, with a homestead interest in the other one-half of the proceeds.
*643Plaintiffs in their reply denied allegations.of the answer inconsistent with their petition and specifically alleged that the defendant had no homestead right in and to the property. These pleadings show that defendant, by his answer in this action, for the first time claimed a homestead right in the property, which claim was denied by the plaintiffs. Defendant had the burden of proof to support his claim of homestead. He failed in that burden of proof for the reason that he did not show that he had claimed the right of homestead in the probate court and had such claim allowed.'
It is my judgment that appellant, having failed to have his homestead set off to him in probate court, as he could and should have done, and having acquiesced in the final decree of the probate court, as above stated, the decree of the court in this case making partition without recognizing his claim to homestead should be affirmed.
In the event this court should hold that appellant is not estopped from now asserting his homestead claim for the reasons above stated, the judgment of the trial court in this case should be reversed with directions to allow the plaintiffs partition, setting off to them the shares of the land they inherited at the time of the death of their father in 1922, but denying their right to have partition insofar as it pertains to the shares of land they inherited on the death of their mother in 1942.